TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-10-00445-CV




 
 
Mary Ayala, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 345th
  District Court OF Travis COUNTY 
NO. D-1-FM-08-006383
 The Honorable Orlinda Naranjo, JUDGE
  PRESIDING




 
 



                                                                     O
  R D E R
 
PER CURIAM
Appellant Mary Ayala
  filed her notice of appeal on July 8, 2010.  The appellate record was complete July 27, 2011, and following an
  abatement to the trial court, counsel was ordered to file appellant’s brief
  by March 26, 2012.  To date, appellant=s brief has not been filed. 
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule requires greater
  compliance with briefing deadlines. 
  Therefore we order counsel to file appellant=s
  brief no later than May 25, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why he should not be held in contempt
  of court.
It is ordered on May 8, 2012.
 
Before
  Justices Puryear, Henson and Goodwin